Appeal by the employer and its insurance carrier from decisions of the Workmen’s Compensation Board determining that claimant sustained a compensable hearing loss of 30% in the left ear and 100% in the right ear and awarding benefits for such loss. Claimant, an employee in a steel manufacturing plant for some 41 years, concededly sustained a 30% binaural loss of hearing due to the admittedly high noise level in the plant. Appellants’ assert, however, that there is not substantial medical evidence that the additional loss of hearing found in the right ear is industrially related. The appellants’, of course, offered medical testimony that such was the case. We cannot, however, agree with their contentions since we find that the board could, based on the testimony *654of Dr. Poushter as a whole, properly reach the determination rendered. While We might wish that Dr. Poushter’s testimony were more precise, his method of reaching his conclusions cannot be said to be improper (see Matter of Moore v. Ford Motor Go., 9 A D 2d 165), nor can we say that his testimony lacks the requisite medical certainty (Matter of Ernest v. Boggs Lake Estates, 12 N Y 2d ■414). In the end we find present no more than a conflict of medical opinion which the board could properly resolve as it did (e.g., Matter of Palermo v. Gallucci é Sons, 5 N Y 2d 529). Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.